Citation Nr: 1507157	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-43 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1993 to January 2000, from May 2005 to August 2006, from July 2009 to August 2010, and from February 2012 to January 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO); his claims file is now in the jurisdiction of the Chicago, Illinois, RO.  (The Board notes that, in his February 2008 notice of disagreement, the Veteran also initiated appeals with respect to denials of service connection for tinnitus, degenerative disc disease of the cervical spine, chronic thoracic strain, left foot pes planus, bilateral Achilles tendonitis, and bilateral patellofemoral syndrome.  Service connection for those disabilities was granted in an interim, April 2010, rating decision; thus, those issues are no longer in appellate status and are not before the Board at this time.)  A January 2015 hearing was scheduled at the Veteran's request; he withdrew his request in January 2015 correspondence.  


FINDING OF FACT

It is not shown that the Veteran has (or during the pendency of this claim has had) a hearing loss disability of either ear according to VA standards.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's available service treatment records (STRs) and postservice treatment records are associated with the record.  (VA requested medical records from the Ohio Army National Guard, but received notification in November 2012 that no records were available.  The record indicates that the Veteran was notified in January 2013 that the records were unavailable).  The RO arranged for VA examinations in November 2006 and May 2014.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.


Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his hearing loss resulted from noise trauma he sustained in service.  His DD 214 reflects that his military occupational specialty (MOS) during a significant portion of his active duty service was infantryman and that he was awarded the combat infantryman badge; thus, military noise exposure is conceded.

On November 1992 enlistment audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
5
0
0
10
10

Speech recognition was not evaluated.  

On November 1993 active duty audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
15
30
5
20
10

Speech recognition was not evaluated.  

On November 2006 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
10
LEFT
5
5
10
20
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that the Veteran's hearing was "normal in both ears."

On February 2008 traumatic brain injury examination, the Veteran reported moderate hearing difficulty and mild sensitivity to noise.  He reported that such symptoms had not interfered with his life in the past 30 days.

On January 2009 active duty audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
25
5
LEFT
5
0
0
15
10

Speech recognition was not evaluated.  

On February 2009 active duty audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
5
5
5
15
5

Speech recognition was not evaluated.  

On June 2010 active duty audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
5
LEFT
15
15
15
25
20

Speech recognition was not evaluated.  It was determined that there had been a significant threshold shift from the reference audiogram (February 2009.)

On February 2012 active duty audiogram, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
25
5
LEFT
5
0
5
10
5

Speech recognition was not evaluated.  It was determined that there had been no significant threshold shift from the reference audiogram (February 2009.)

On May 2014 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
25
LEFT
5
5
5
15
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  The examiner opined that the Veteran had right ear sensorineural hearing loss in the frequency range of 500-4000HZ and left ear sensorineural hearing loss in the frequency range of 6000 HZ or higher.  Given the history of military noise exposure and decrease in hearing sensitivity since his first enlistment examination, the examiner opined that the bilateral hearing loss was more likely than not related to the Veteran's service.

The Board acknowledges the Veteran's subjective reports (which he is competent to provide) that he has difficulty hearing, and notes that such reports are consistent with the findings of the May 2014 VA examiner.  However, the determination as to whether symptoms of hearing loss meet the statutory and regulatory definitions of hearing loss disability according to VA standards is a medical question determined by the results of audiological testing.  See 38 C.F.R. § 3.159.  In this matter, while the Veteran has exhibited hearing loss, and such hearing loss has been medically attributed to service, the results of the audiograms of record do not meet the criteria for hearing loss disability according to VA standards.  38 C.F.R. § 3.385.  None of the auditory thresholds in either ear were above 40 decibels at any point in the record, and no examination noted more than a single reading above 26 decibels.  The lowest speech recognition score for either ear was at, but not less than, 94 percent in the right ear on May 2014 examination.  Consequently, while the Veteran may have some hearing loss, the provisions of 38 C.F.R. § 3.385 with respect to hearing loss disability for VA benefits purposes are not met.  

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted.  The Board notes that should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal seeking service connection for bilateral hearing loss must be denied at this time.



ORDER

The appeal seeking service connection for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


